Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 14, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151241(20)(21)                                                                                Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Richard H. Bernstein,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 151241
  v                                                             COA: 324637
                                                                Washtenaw CC: 78-012931-FC
  JERRY WAYNE SMITH,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to extend the
  time for filing his reply and to exceed the page limitation of the reply are GRANTED.
  The 17-page reply submitted on July 2, 2015, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2015